DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected as failing to comply with 37 CFR 1.84 because:
FIG. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  ¶30 describes Fig. 1 of showing "the RF chain architecture 100 for a typical L1 /L2 dual-frequency receiver".
The drawings include the following reference character(s) not mentioned in the description: 907, Fig. 9.
In Fig. 9, the label of 907 appears to be incorrect.  The label is the same as 903, and 907 is a result of 903 being No, so 907 could not have a Yes output if it was the same test.  It appears that 907 should say "Neither of detectors #2 and #3 surpass threshold?".
Appropriate corrections to the drawings and/or specification are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 


Specification
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
In the abstract, line 3, what "RFI" stands for should be written out.
In ¶34, line 2, "configuration ." should be replaced by --configuration.--.
In ¶51, line 1, "ration" should be replaced by --ratio--.
In ¶70, lines 10-11, "If no, the system determines if RF detector 625 output
surpasses the threshold." appears to be incorrect.  This corresponds to the drawing objection involving reference label 907, above.  It appears that this should say "If no, the system determines if neither output of RF detectors 655A and 655B surpass the threshold.".
Appropriate correction is required.  Applicant is reminded that "The sheet or sheets presenting the abstract may not include other parts of the application or other material." (37 CFR 1.72), and thus must appear on its own sheet when amended.

Claim Objections
Claim(s) 1-7 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	In claim 1, line 10, "are" should be changed to --is--.  Claims 2-7 are dependent on claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-15 and 19-20, is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, line 9 recites the limitation "the filter".  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7 are dependent on claim 1.  Claim 4 also recites "the filter".  Perhaps claim 1 should say "the pair of filters" and claim 4 should say "a respective filter of the pair of filters".
In claim 6, line 1 recites "upon detecting saturation".  However, it is unclear what is being detected as being saturated.  Claim 7 depends on claim 6.
Claim 8, lines 8-9 recites "isolating ... a frequency within the combined multi-frequency signal that is not saturated".  However, it does not appear to be correct to say that the signal is not saturated.  What is going on is that a low-noise amplifier is not saturated.  Based on ¶47 of the disclosure, an LNA being 
Claim 8, line 10 recites "the isolated multi-frequency signal".  However. lines 8-9 recites "isolating ... a frequency within the combined multi-frequency signal that is not saturated".  Thus, the isolated signal appears to be single frequency in lines 8-9, but is then recited as multi-frequency in line 10.  Claims 9-15 are dependent on claim 8.
Claims 9-12 and 14-15 all recite "the multi-frequency signal" one or more times.  However, it is unclear whether this refers to the "combined multi-frequency signal" in parent claim 8, line 3 or the "isolated multi-frequency signal" in parent claim 8, line 10.
Claim 9, line 3 recites the limitation "the signal".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 3 recites the limitation "the signals".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 4 recites "a low-noise amplifier".  Line 9 then recites "a low-noise amplifier".  Thus, it is unclear what the relationship is between these low-noise amplifiers (e.g. are they the same low-noise amplifier or different low-noise amplifiers).
Claim 19 recites "a first operating mode wherein the multi-frequency signal is routed through the low-noise amplifier before the filter;  and a second operating mode wherein the multi-frequency signal is routed through the filter before the low-noise amplifier".  However, there is no disclosure where both modes use the same "the low-noise amplifier" together with the same "the filter".  For example, in Fig. 6, in the first operating mode "the low-noise amplifier" would refer to 620.  The second operating mode "the low-noise amplifier" would refer to 650A or 650B, which is a different low-noise amplifier that the previous "the low-noise amplifier".  Thus, by referring to "the low-noise amplifier" in both operating modes, the claim does not appear to be consistent with the disclosed invention.  Claim 20 depends on claim 19.
“We note that the patent drafter is in the best position to resolve the ambiguity in 
the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley (US 2014/0184443 A1).
In regard to claim 16, Riley discloses an antenna module (Fig. 5) comprising: 
a radiating element (105, Fig, 1; ¶51) [where there will be a similar radiating element in Fig. 5] configured to receive multi-frequency signals (L1, E6, L2, L5, ¶44-48);  
a low-noise amplifier configured to amplify the multi-frequency signals (534, Fig. 5);  
a filter configured to filter the multi-frequency signals (532, 536, Fig. 5; ¶51; ¶54; ¶58) [where the signal that reaches and is passed through the each of the filters 532 and 536 include E6, L2, and L5 signals, which have different frequencies (Fig. 6)];  and 
at least one switch configured to switch between operating modes of the antenna module (524, Fig. 5) based on an interference condition (¶25; ¶51) [where the operating modes are (a) normal: E6/L2/L5 passed when switched to path 530, (b) E6 filtered out: L2/L5 passed when switches to path 540, and (c) E6/L2 filtered out: L5 passed when switched to path 550]. 
In regard to claim 17, Riley further discloses the low-noise amplifier (534, Fig. 5) is located after the radiating element (to the left of Fig. 5) and before the filter (536, Fig. 5). 
In regard to claim 18, Riley further discloses the filter (532, Fig. 5) is located after the radiating element (to the left of Fig. 5) and before the low-noise amplifier (534, Fig. 5). 
In regard to claim 19, Riley further discloses the operating modes comprise: 

a second operating mode (mode b, 540, Fig. 5) wherein the multi-frequency signal is routed through the filter before the low-noise amplifier (542 before 544, Fig. 5). 
[Note that different components being referred to by "the low-noise amplifier" is consistent with applicant's disclosed invention, where the low-noise amplifier in the first mode (620, Fig. 6) is different from the low-noise amplifier in the second mode (650A or 650B, Fig. 6).  There is no disclosure with "the low-noise amplifier" and "the filter" referring to the same pair of components.]
In regard to claim 20, Riley further discloses a second low-noise amplifier through which the multi-frequency signal is routed when operating in the second operating mode (152, Fig. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US 2014/0184443 A1) in view of Ying (US 2017/0261615 A1).
In regard to claim 8, Riley discloses a method for operating a global satellite navigation receiver with an antenna module (Fig. 5), the method comprising:

measuring, using a detector, the combined multi-frequency signal to determine when the combined multifrequency signal is saturated (160, Fig. 3; 740, Fig. 7; ¶1; ¶25; ¶54-57; ¶64);
determining, using control logic, which frequency in the combined multi-frequency signal is usable (170, Fig. 3; 740, Fig. 7; ¶54-57; ¶64);  
isolating, using radio frequency components, a frequency within the combined multi-frequency signal that is not saturated (¶56-57);  and 
generating a position estimate based on the isolated multi-frequency signal (¶44), where the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to use GNSS positioning signals at a GNSS receiver to generate a position estimate.
Riley fails to disclose the detector is a power detector measuring power.
Ying teaches that a known GNSS jamming detector that is a power detector measuring power (¶30; ¶87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to, since Riley does not disclose the nature of his jamming detector, to look to the prior art in order to implement the jamming detector, such as the jamming power detector of Ying.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the jamming detector.

In regard to claim 9, Riley further discloses:
amplifying the multi-frequency signal via a low-noise amplifier (534, Fig. 5);  and 
filtering the signal with a bandpass filter (532, Fig. 5), 
wherein the bandpass filter is positioned following the radiating element (to the left of Fig. 5) and before the low-noise amplifier (532 before 534, Fig. 5). 
In regard to claim 10, Riley further discloses: 
amplifying the multi-frequency signal via a low-noise amplifier (534, Fig. 5);  and 
filtering the multi-frequency signal with a bandpass filter (536, Fig. 5),
wherein the low-noise amplifier is positioned following the radiating element (to the left of Fig. 5) and before the bandpass filter (534 before 536, Fig. 5). 
In regard to claim 13, Riley further discloses switching (524, Fig. 5) between working modes of the antenna module based on an interference condition (¶25; ¶51) [where the operating modes are (a) normal: E6/L2/L5 passed when switched to path 530, (b) E6 filtered out: L2/L5 passed when switches to path 540, and (c) E6/L2 filtered out: L5 passed when switched to path 550]. 
In regard to claim 14, Riley further discloses the working modes of the antenna module comprise: 
after receiving the multi-frequency signal via the radiating element (to the left of Fig. 5): 

filtering the multi-frequency signal via the bandpass filter (542, Fig. 5) and, after filtering the multi-frequency signal, amplifying the multi-frequency signal via a low-noise amplifier (544, Fig. 5).
[Note that different components being referred to by "the bandpass filter" is consistent with applicant's disclosed invention, where the low-noise amplifier in the first mode (620, Fig. 6) is different from the low-noise amplifier in the second mode (650A or 650B, Fig. 6).  There is no disclosure with "the low-noise amplifier" and "the filter" referring to the same pair of components.  Thus, references back to a component don't necessarily refer to the same component.]
 In regard to claim 15, Ying further discloses measuring the power of the combined signal to determine when the multi-frequency signal is saturated further comprises comparing the power detector output with preset thresholds (¶30) [where there is more than one threshold since the threshold is calculated and thus can have multiple values, and they are preset because each value is set prior to comparing the multi-frequency signal to the threshold].

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley and Ying, as applied to claim 8, above, and further in view of Fenton (US 5,736,961 A).
In regard to claim 11, Riley further discloses:

amplifying the signals via low-noise amplifiers (134, 534, Fig. 5);  and 
combining the signals with a combiner (512, Fig, 5). 
Riley fails to disclose splitting the multi-frequency signal into multiple signals via a splitter.
Riley further discloses L1 and L2 signal paths coming from the left in Fig. 5, but does not disclose how they came to be in two paths.
Fenton teaches splitting a multi-frequency signal into multiple signals via a splitter (6, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to, since Riley does not disclose how the L1 and L2 paths came to be two paths, to look to the prior art in order to implement this feature, such as the splitter of Fenton.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the formation of the L1 path and L2 paths as separate paths.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being the L1 path and the L2 path are implemented as separate paths.
In regard to claim 12, Riley further discloses:
amplifying the multi-frequency signal via a low-noise amplifier (134, 534, Fig. 5);  
filtering the signals via bandpass filters (132, 532, Fig. 5); and 
combining the signals with a combiner (512, Fig, 5). 

Riley further discloses L1 and L2 signal paths coming from the left in Fig. 5, but does not disclose how they came to be in two paths.
Fenton teaches splitting a multi-frequency signal into multiple signals via a splitter (6, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to, since Riley does not disclose how the L1 and L2 paths came to be two paths, to look to the prior art in order to implement this feature, such as the splitter of Fenton.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the formation of the L1 path and L2 paths as separate paths.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being the L1 path and the L2 path are implemented as separate paths.

The following reference(s) is/are also found relevant:
	Badke (US 2013/0142295 A1), which teaches a radiating element (34, Fig. 4), measuring a power of a multi-frequency signal to determine an interference/saturation state (56, Fig. 3; ¶30-32), and isolating a frequency that is not saturated (58, Fig. 3).

	Zhu (CN 106330218 B), which teaches a radiating element (far left, Fig. 3), a filter (15, 16, Fig. 3), a path with a low-noise amplifier (top path, 11, Fig. 3), a path that bypasses the low-noise amplifier (bottom path, 11, Fig. 3), and control logic (14, Fig. 1).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Allowable Subject Matter
Claim(s) 1-7 would be allowable if amended to overcome the rejection(s) under 35 USC 112 and the objections, set forth in this Office Action, without the addition of new matter.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"select either a first path routing the multi-frequency signal to a pair of filters or a second path routing the multi-frequency signal to a low-noise amplifier followed by a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648